U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A þ Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 0-52810 ITRACKR SYSTEMS, INC. (Exact name of registrant as specified in its charter) Florida 05-0597678 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 20423 State Road 7 Suite F6490 Boca Raton, FL (Address of principal executive offices) (Zip Code) (561) 213-4458 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act) Yes ¨No þ Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.At May 5, 2011 the registrant had outstanding 20,319,997 shares of common stock, no par value per share. EXPLANATORY NOTE This Form 10-Q/A is being filed as a result of a material misstatement that was determined by the Public Company Oversight Board (“PCAOB”) as a result of their triennial inspection of our auditors, Bedinger and Company’s audit records relating to their work performed during the audit of our financial statements for the year ended December 31, 2010.In November 2010, the Company recorded $25,000 of revenue and accounts receivable related to the initial license fee charged to RespondQ pursuant to the Master “Click2Chat Software as a Service” Managed Services Agreement.Given the fee was one-time only, non-refundable and non-cancellable, the Company determined it was recognizable as revenue pursuant to ASC 985-605.However, as noted by the PCAOB, pursuant to ASC 985-605-55-121 the agreement did not meet certain criteria that would have allowed the full recognition of the initial $25,000 fee.Thus, the Company should have applied the guidance in ASC 605-10-S99-1, SAB Topic 13 wherein the initial license fee should be recognized ratably over the term of the agreement, which in this case is 1 year, or $2,083.33 per month.As a result, the financial statements as of March 31, 2011 and for the three months then ended and related disclosures contained herein have been adjusted to reduce accounts receivable by $14,583 ($25,000 original accounts receivable less $4,167 2010 revenue and less $6,revenue) and increase revenue by $6,250. In addition, we are including a previously omitted disclosure regarding the relationship of RespondQ, LLC, to iTrackr Systems, Inc.RespondQ, LLC who represented 96% of our first quarter 2011 revenue is 30% owned by Idiama, LLC which is 100% owned by Mrs. Rizzo, the spouse of our Chief Executive Officer John Rizzo (See Note L – Related Party Transactions in the notes to our financial statements on page 13). 2 ITRACKR SYSTEMS, INC. FORM 10-Q/A TABLE OF CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1.
